     WRIGHT, FINLAY & ZAK, LLP
 1
     Paterno C. Jurani, Esq.
 2   Nevada Bar No. 8136
     7785 West Sahara Avenue, Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     pjurani@wrightlegal.net
 5   Attorney for Plaintiff/Counter-Defendant, Carisbrook Asset Holding Trust and Proposed
     Substituted Plaintiff/Counter-Defendant, Kingsmead Asset Holding Trust
 6
 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8
     CARISBROOK ASSET HOLDING TRUST,                  Case No.: 3:17-CV-00370-LRH-WGC
 9
10                 Plaintiff,                         ORDER GRANTING
            vs.                                       WITHDRAWAL OF COUNSEL
11
     SFR INVESTMENTS POOL 1, LLC;
12   STONEFIELD HOMEOWNERS
13   ASSOCIATION,

14                 Defendants.
15   SFR INVESTMENTS POOL 1, LLC,
16
                   Counterclaimant,
17          vs.
18   CARISBROOK ASSET HOLDING TRUST
19
                   Counter-Defendant.
20
     SFR INVESTMENTS POOL 1, LLC,
21
22                 Cross-Claimant,
            vs.
23
     DAMIAN C. WEBBER, BANK OF
24   AMERICA, N. A.
25
                   Cross-Defendants.
26
           Plaintiff/Counter-Defendant, Carisbrook Asset Holding Trust and Proposed Substituted
27
28   Plaintiff/Counter-Defendant, Kingsmead Asset Holding Trust (hereinafter referred to as




                                              Page 1 of 2
     “Plaintiff”), by and through their attorneys of record of the law firm of Wright, Finlay & Zak,
 1
 2   LLP, hereby gives notice that Christopher Alan James Swift, Esq. is no longer an attorney

 3   associated with Wright, Finlay & Zak, LLP. Wright Finlay & Zak, LLP, will continue to
 4
     represent Plaintiff and requests that Paterno C. Jurani, Esq. receive all future notices.
 5
           DATED this 22nd day of July, 2019.
 6
 7                                                  WRIGHT, FINLAY & ZAK, LLP

 8                                                  /s/ Paterno C. Jurani, Esq.
                                                    Paterno C. Jurani, Esq.
 9                                                  Nevada Bar No. 8136
10                                                  7785 West Sahara Avenue, Suite 200
                                                    Las Vegas, Nevada 89117
11                                                  Attorney for Plaintiff/Counter-Defendant,
                                                    Carisbrook Asset Holding Trust and Proposed
12                                                  Substituted Plaintiff/Counter-Defendant,
13                                                  Kingsmead Asset Holding Trust

14
15                                    ORDER
16          IT IS SO ORDERED.
17          DATED: July 23, 2019.
18
19
20                                           ___________________________________
21                                           UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28



                                                  Page 2 of 2
